Case 1:20-cv-02732-GBD-SLC Document 12 Filed 11/04/20 Page lofi

 

 

 

 

ie SPX SDNY

2OxCUMENT i

UNITED STATES DISTRICT COURT | ELECTRO’ CALLY PrLEn fl
SOUTHERN DISTRICT OF NEW YORK |o« XC #:
Woon nnn eens nee e ence nese cs x Eb ATE
STEVE SANDS, cen Oy ww 2 020 |

 

TAN AR RR er mate otra

Plaintiff,
-against- : ORDER
LATINA MEDIA VENTURES LLC, 20 Civ. 2732 (GBD) (SLC)

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle on
all issues in this matter, the Clerk of Court is hereby ORDERED to close the above-captioned
action, without prejudice to restoring the action to this Court’s docket if an application to restore
is made within thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: October 30, 2020
New York, New York

 

SO ORDERED.

Noe ree 4 Dow

GOR GEpB. DANIELS
ed States District Judge

 
